Dear Commissioner Asprodites and Mr. Fleet:
In separate letters, you have each requested an opinion from this office regarding the propriety of the Department of Natural Resources reimbursing legal fees incurred by an employee of the Department in the successful defense of charges of a violation of Section 1111C(2) (3) of the Code of Governmental Ethics brought against him by the Louisiana Board of Ethics. You both indicated that the Board of Ethics concluded, after a public hearing, that no violation occurred. Since both requests are identical in substance, we have chosen to respond with a single opinion.
You both suggested that Attorney General Opinions numbered 94-369, 94-369A, 95-242 and 97-421 might be helpful. You are correct. We stand by, and reaffirm those opinions. It continues to be the opinion of this office that when a public official or employee is exonerated of allegations or charges brought by the Board of Ethics, the public entity which employs that individual may reimburse his legal expenses incurred in connection with the defense of those allegations or charges.
Your letters correctly acknowledge that you must determine that the hourly rate charged for the legal services is reasonable, that the services were reasonable and necessary and that any costs incurred by counsel were reasonable and necessary.
We hope this opinion satisfies your queries.
Should you have further questions, please do not hesitate to contact us.
Very truly yours,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
                                   BY: ___________________________ RANDALL A. KARR ASSISTANT ATTORNEY GENERAL
RPI/RAK/dra
Date Received:
Date Released:
Randall A. Karr
Assistant Attorney General